     Case 1:17-cr-00152 Document 90 Filed 10/15/20 Page 1 of 9 PageID #: 297



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

UNITED STATES OF AMERICA

v.                                        CRIMINAL NO. 1:17-00152-01

CORY LEE CALLEN

                       MEMORANDUM OPINION AND ORDER

       Pending before the court is defendant’s motion to

reconsider the court’s order of September 28, 2020, revoking

defendant’s supervised release and sentencing him to 24 months

of imprisonment.

I.     Discussion

       Defendant argues that this court erred by admitting hearsay

in his revocation hearing without making a finding under Federal

Rule of Civil Procedure 32.1(b)(2)(C) that the interest of

justice excused the declarant’s non-appearance.             Defendant

relies on the Fourth Circuit’s decisions in United States v.

Doswell, 670 F.3d 526 (4th Cir. 2012) and United States v.

Ferguson, 752 F.3d 613 (4th Cir. 2014). 1          The rule from those


1 At the outset, the court notes that although due process is the
foundation for the right to confrontation in a revocation
proceeding, Federal Rule of Criminal Procedure 32.1—not the Due
Process Clause or the Confrontation Clause—is the structure
itself. Ferguson, 752 F.3d at 618-19 (noting that while the
case involved “constitutional considerations,” Rule 32.1 defined
“the parameters” of the releasee’s “due process right to
confrontation” and that the case did “not involve the Sixth
Amendment”); Doswell, 670 F.3d at 530 (stating that due process
includes the right to confrontation, but that “Rule 32.1 sets
forth the parameters of this limited right”); see also Ferguson,
   Case 1:17-cr-00152 Document 90 Filed 10/15/20 Page 2 of 9 PageID #: 298



cases is that “unless the government makes a showing of good

cause for why the relevant witness is unavailable, hearsay

evidence is inadmissible at revocation hearings.”           Ferguson, 752

F.3d at 617.

     In both Doswell and Ferguson, the hearsay evidence at issue

was a laboratory report identifying a tested substance as a

controlled one.    Id. at 616; Doswell, 670 F.3d at 528.          The

laboratory reports did not fall within a hearsay exception.

Also, in both cases, the government offered no explanation for

the unavailability of the witnesses.         Ferguson, 752 F.3d at 617

(“Thus, there was zero showing of good cause.”); Doswell, 670

F.3d at 531 (“Nor did the Government put forward any explanation

for its failure to [call the chemist as a witness] or offer any

other evidence that Doswell had committed a violation involving

heroin.”).

     Here, the court at least implicitly found that the

testimony of Corporal Petty recounting the victim’s narrative

was an excited utterance under Federal Rule of Evidence 803(2).

As the court explained, the victim made her statements while



752 F.3d at 622 (Keenan, J., dissenting) (“[A] releasee’s rights
in a revocation proceeding are not as great as the rights of a
defendant facing criminal prosecution.”).



                                     2
   Case 1:17-cr-00152 Document 90 Filed 10/15/20 Page 3 of 9 PageID #: 299



under the stress of the strangulation attack she had just

endured.   Because the victim’s statements were an excited

utterance, the government did not need to make a showing of good

cause for her unavailability because Corporal Petty’s testimony

about what she said is not excluded by the rule against hearsay.

     The Fourth Circuit has described when the excited utterance

exception applies as follows:

     To qualify under the excited utterance exception, (1) the
     declarant must have experienced a startling event or
     condition; (2) she must have related the statement while
     under the stress or excitement of that event or condition,
     not from reflection; and (3) the statement or utterance
     must have related[ed] [sic] to the startling event or
     condition. The justification for admitting an excited
     utterance as an exception to the hearsay rule is based on
     the assumption that an excited declarant will not have had
     time to reflect on events to fabricate. Additionally,
     errors in memory will have had less time to accumulate.

United States v. Jennings, 496 F.3d 344, 349 (4th Cir. 2007)

(internal quotation marks and citations omitted).

     The government here proffered photos of the victim showing

that she had suffered, to say the least, a traumatic experience.

Defendant conceded that something had happened to her (just not

at his hands, he maintained).       The statements the victim made to

Corporal Petty recounted the attack.         Accordingly, the first and

third prongs of the excited utterance test are met.            The only

remaining question is whether the victim was still under the

stress or excitement of the event.        On this question, the

                                     3
    Case 1:17-cr-00152 Document 90 Filed 10/15/20 Page 4 of 9 PageID #: 300



relevant factors are “(1) the lapse of time between the event

and the declarations; (2) the age of the declarant; (3) the

physical and mental state of the declarant; (4) the

characteristics of the event; and (5) the subject matter of the

statements.”     Id. at 349-50.

      In contrast to a present sense impression,

      [a]n excited utterance need not be contemporaneous with the
      startling event to be admissible. Rather [t]he length of
      time between the event and the utterance is only one factor
      to be taken into account in determining whether the
      declarant was, within the meaning of rule 803(2), under the
      stress of excitement caused by the event or condition.

United States v. Harry, 2014 WL 1950409, at *5 (D.N.M. May 7,

2014) (internal quotation marks and citations omitted)(quoting

United States v. Jones, 299 F.3d 103, 112 & n. 3 (2d Cir.2002)).

In United States v. Scarpa, 913 F.2d 993, 1016-17 (2d Cir.

1990), the court found no error in the admission under the

excited utterance exception of a statement that came “five or

six hours” after a beating. 2       In Jennings, a delay of five

minutes was not too long of a gap to make the statements of the

declarant, a minor who had just been sexually abused,




2 In that case, however, the court noted that the declarant had
just heard his sister scream because the assailant had appeared
at the emergency room of the hospital, which may have worked to
renew the declarant’s stress. Id. at 1017.

                                      4
   Case 1:17-cr-00152 Document 90 Filed 10/15/20 Page 5 of 9 PageID #: 301



“deliberative statements and not excited utterances.”            496 F.3d

at 350.   In that case, the Fourth Circuit explained,

     At bottom, the analysis must focus on whether the
     declarant’s statement was trustworthy by being made in
     circumstances where it would not be reasonable to conclude
     that the declarant fabricated the statement or incorrectly
     remembered the events related. Morgan, 846 F.2d at 947–48.
     The lapse of time between the event and the declaration is
     just one of several factors to consider in the analysis.
     Id. at 947.

Id. (citing Morgan v. Foretich, 846 F.2d 941, 947 (4th Cir.

1988)).

     Here, Corporal Petty responded to a 911 call regarding a

woman who had been beaten and was at the hospital.           The victim

recounted the attack to Corporal Petty while she was receiving

treatment at the hospital after the attack, so there was not an

extensive lapse of time.      The attack that she had endured

involved a threat to her life and attempted strangulation.

These facts suggest that she was still acting under the stress

of a startling event.      Because Corporal Petty’s testimony

recounted an excited utterance, it is not subject to the rule

against hearsay, and the rule in Doswell and Ferguson requiring

there to be good cause before the court admits hearsay does not

apply.

     At the hearing, defendant’s counsel also argued that when

Corporal Petty testified about what the victim told him that


                                     5
    Case 1:17-cr-00152 Document 90 Filed 10/15/20 Page 6 of 9 PageID #: 302



defendant had told her, this was double hearsay.            As to

defendant’s giving the victim a choice to have her body or her

hair cut with his knife, this was not hearsay because it was not

offered for the truth of the matter asserted (not offered to

show that he actually was going to cut her, but only that he had

made the threat).      As to defendant’s telephone call to the

victim stating that he was being shot at and needed to be picked

up, this theoretically could fall under the excited utterance

exception.    See Fed. R. Evid. 805 (“Hearsay within hearsay is

not excluded by the rule against hearsay if each part of the

combined statements conforms with an exception to the rule.”).

Statements made while being shot at surely meet the excited

utterance exception.      But unlike with the attack, the fact of

the startling event—a shooting—was not established. 3            Therefore,

Corporal Petty’s testimony about what the victim told him that

the defendant told her was hearsay.         Nevertheless, because the

defendant’s own testimony, and that of his alleged alibi, placed

him in Charleston in time to have committed the attack, the

testimony about the phone call was not necessary to the court’s


3 The photos of the victim and Corporal Petty’s observations of
her, together with defendant’s concession that something had
happened to her, supported the court’s determination that there
had been a startling event (a strangulation attack). In
contrast, there was nothing similar to support a finding that
defendant had been involved in a startling event (a shooting).

                                      6
   Case 1:17-cr-00152 Document 90 Filed 10/15/20 Page 7 of 9 PageID #: 303



ultimate conclusion that the government proved by a

preponderance of the evidence that he violated the terms of his

supervised release.

     Even if the victim’s statement was not an excited

utterance, it was admissible because the court found it reliable

and the government showed good cause for not presenting the

victim as a witness.     “When hearsay evidence is reliable and the

government has given a satisfactory reason for not producing the

adverse witness, the hearsay evidence likely will be admissible

under Rule 32.1.”     United States v. Woods, 561 F. App’x 270, 273

(4th Cir. 2014) (citing Doswell, 670 F.3d at 530).

     Here, defendant acknowledges that the court made a finding

of reliability.    (See ECF No. 87, at ¶ 4.)        The court found

Corporal Petty’s account of the victim’s statement reliable

because the victim made it while under the stress of a startling

event.   There was also good cause for her non-appearance:

despite the government’s diligent efforts, she could not be

found and subpoenaed.      Assistant United States Attorney Timothy

Boggess represented to the court that he had worked with local

law enforcement—including over the weekend prior to the

revocation hearing—to try to locate the victim, to no avail.

Considering that defendant had threatened the victim’s life,

this is hardly surprising.       It is one thing to report violent

                                     7
    Case 1:17-cr-00152 Document 90 Filed 10/15/20 Page 8 of 9 PageID #: 304



abuse to the police at the hospital; it is quite another thing

to come to court and testify about it.          Unlike in the cases that

defendant relies upon, the government showed a diligent attempt

to find the victim here.

      Defendant cites no authority establishing that the

government’s inability, despite a diligent search, to find a

victim who had been violently attacked less than two months

prior to the hearing is not good cause for failing to present

her as a witness.      In reversing the trial court in Ferguson, the

Fourth Circuit noted that “[b]ecause there was no evidence of

good cause, as Doswell requires, the introduction of the

laboratory report was error.”        752 F.3d at 617 (emphasis added).

Similarly, in Doswell, the government did not “put forward any

explanation for its failure to” call the declarant as a witness.

670 F.3d at 531 (emphasis added).         In contrast to those cases,

the government did provide an explanation here. 4




4 Woods possibly supports defendant’s contention that the
government’s explanation here was insufficient. There, the
witnesses did not attend the revocation hearing and had not been
subpoenaed. Woods, 561 F. App’x at 272. But because Woods did
not say whether the government had made a diligent search, that
case is ultimately unavailing to defendant. See id. Moreover,
that case is not binding authority, and the facts there contrast
with those here in that, there, the district court failed to
make a reliability finding at any point during the hearing. See
id.

                                      8
      Case 1:17-cr-00152 Document 90 Filed 10/15/20 Page 9 of 9 PageID #: 305



II.     Conclusion

        For the reasons expressed above, defendant’s motion for

reconsideration is DENIED.

        The Clerk is directed to send copies of this Memorandum

Opinion and Order to all counsel of record.

        IT IS SO ORDERED this 15th day of October, 2020.

                                                  Enter:


                                                  David A. Faber
                                                  Senior United States District Judge




                                        9
